Citation Nr: 1212344	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as renal cysts.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied service connection for renal cysts.    

In an October 2007 rating decision, the RO, in pertinent part, denied service connection for a psychiatric disorder.  Subsequently, the Veteran appealed this issue to the Board.  Prior to certification of this issue to the Board, in a June 2011 rating decision, the RO granted service connection for major depression and posttraumatic stress disorder (PTSD).  As the June 2011 rating decision acted as a full grant of the Veteran's claim on appeal, the issue of service connection for a psychiatric disorder is not in appellate status, and is not before the Board.  

In a May 2008 rating decision, the RO, in pertinent part, denied service connection for disorders manifested by pain/numbness/tingling in the left elbow, right wrist, and right arm; increased ratings for a low back disability, radiculopathy of the left lower extremity, and bilateral hearing loss; and an application to reopen a previously denied claim for service connection for hyperintensive arteriosclerotic heart disease.  Subsequently, the Veteran appealed these issues to the Board.  Prior to certification of these issues to the Board, in a June 2011 rating decision, the RO reopened and granted service connection for hyperintensive arteriosclerotic heart disease.  As the June 2011 rating decision acted as a full grant of the Veteran's claim on appeal, the issue of service connection for hyperintensive arteriosclerotic heart disease is not in appellate status, and is not before the Board.  Subsequently, in a July 2011 written statement, the Veteran withdrew all his appeals except for service connection for a kidney disorder.  As the Veteran withdrew his appeals for service connection for disorders manifested by pain/numbness/tingling in the left elbow, right wrist, and right arm, and increased ratings for a low back disability, radiculopathy of the left lower extremity, and bilateral hearing loss, these issues are not in appellate status, and are not before the Board.  

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO (i.e. Travel Board hearing), but subsequently withdrew this request in writing. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of service connection for a kidney disorder is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  Current treatment records indicate that the Veteran has single cysts on both his kidneys, and that his urinary creatine levels are high, suggesting possible kidney damage.  The Veteran essentially contends that he developed the cysts, causing the high creatine levels, due to exposure to chemicals during service.  

The Veteran has suggested that a current kidney disorder was related to in-service exposure to either a single chemical or many different chemicals.  Initially, the Veteran contended that his kidney disorder was related to in-service herbicide exposure, to include Agent Orange, related to service in the Vietnam War.  Subsequently, in an April 2009 point of contact, a VA employee indicated that the Veteran claimed that his kidney disorder was not related to herbicide exposure, but was, instead, related to in-service exposure to dioxins.  When asked which particular dioxin he believed had caused his kidney disorder, the Veteran could not specify a particular type.  In a September 2010 statement, the Veteran listed the chemicals to which he claimed exposure during service, which he labeled as "toxics."  The chemicals listed by the Veteran were: liquid solvent, dry cleaning solvent, aliphatic naptha, aromatic naptha, methyl ethyl ketone, aircraft corrosion preventive compound 1-2-3-4, aircraft paint remover, zinc chromate primer, aircraft epoxypolymide primer, aircraft thinners, aircraft paints, alodine, liquid freon, water emulsion cleaner, chemicals in a fiberglass repair kit (including hardener), beryllium, and asbestos.  In a January 2011 statement, the Veteran again claimed that the kidney disorder was related to in-service exposure to herbicides.  

The Veteran contended that he was exposed to Agent Orange while working on ships in the waters off Vietnam.  The Veteran also indicated that he was at the Da Nang U.S. Naval Air Base in 1973 for three days while awaiting a flight back to his ship after flying from Subic, the Philippines.  As this is a remand, the Board will not make a decision as to whether the Veteran was exposed to herbicides during service; however, the Board notes that the claims file contains a January 2010 VA document indicating that no available evidence corroborated the Veteran's contentions regarding in-service exposure to herbicides.  

Regarding the Veteran's other claimed in-service chemical exposure, in a September 2010 statement, the Veteran listed his various duties during his long term of service.  From October 1972 to August 1973, the Veteran indicated that he worked on the flight line, which involved cleaning, inspecting, servicing, fueling, securing, launching, and recovering aircraft.  From September 1973 to October 1977, the Veteran indicated that he worked, in part, in a maintenance department, which involved fixing and repairing aircraft discrepancies, removing and replacing aircraft parts, and testing to ensure that aircraft were ready for flight.  During that same period, the Veteran indicated that he also worked on corrosion control, which involved removing corrosion, and cleaning, testing, priming, and painting affected areas of the aircraft.  From November 1977 to December 1980, the Veteran stated that he worked in the intermediate maintenance department of the hydraulic shop and the brakes, tubing, hoses, and struts shop, during which he repaired, disassembled, cleaned, inspected, assembled, tested, removed, and replaced damaged aircraft parts, and ensured that parts were safe and ready for issue.  From January 1981 to February 1984, the Veteran indicated that he worked, in part, on the flight line, which involved cleaning, inspecting, servicing, fueling, securing, launching, and recovering aircraft.  During that period, the Veteran indicated that he also worked, in part, in a maintenance department, which involved fixing and repairing aircraft discrepancies, removing and replacing aircraft parts, and testing to ensure that aircraft were ready for flight. 

The Veteran's service treatment records do not contain any notation of symptoms or diagnosis for a kidney disorder.  Post-discharge treatment records indicate that, in September 2004, after performing an ultrasound, a private examiner diagnosed cortical cysts in both kidneys and a cortical calcification in the left kidney.  The Veteran contends that the cysts and diagnosed increase in creatine in the urine are related to in-service chemical exposure.  

VA has recognized that the Veteran was exposed to both beryllium and asbestos during service, as part of his in-service duties involved working around aircraft brakes.  Moreover, the Board finds that the Veteran's reports of his in-service duties appear to be credible.  The Veteran has listed chemicals he claimed to have been exposed to during his long term of service and claims that his kidney disorder is related to such exposure.  At this time, the Veteran has not been afforded a VA medical examination to determine the nature and etiology of his claimed kidney disorder, including whether any current kidney disorder is related to in-service exposure to herbicides.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the element of relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the Veteran's current diagnosis of a kidney disorder, specifically bilateral cysts, the Veteran's acknowledged exposure to at least some chemical substances in service, and the Veteran's statements asserting a relationship between the current disorder and exposure to chemicals in service, the Board finds that a VA examination with medical nexus opinion would assist in determining whether a current kidney disorder is causally related to active service.  

Second, since the case is already being remanded, the Board notes that the claims file currently contains documents, specifically VA treatment records, that contain passages in both Filipino and English.  These VA treatment records mostly indicate treatment for a psychiatric disorder, unrelated to the Veteran's claimed kidney disorder.  Moreover, in many of these VA treatment records, the VA examiner appeared to have provided a translation of the Veteran's statements in Filipino.  Upon remand, the AMC/RO should review this evidence and insure that all relevant evidence has been translated.  

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should ensure that all relevant documents have been translated into English.  

2.  The AMC/RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of a current kidney disorder.  The relevant documents in the claims folder should be made available to and reviewed by the VA examiner.  Any indicated studies and diagnostics should be performed.

The VA examiner should note the presence of the renal cysts on the right and left kidneys, and comment on what affect, if any, they might have on the kidneys.  

The VA examiner should request that the Veteran provide a full history, including what chemicals he was exposed to during service, the date of onset of his kidney symptomatology, and the current nature of his kidney symptomatology.  

Based upon the examination results, review of the evidence in the claims folder and a history provided by the Veteran, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed kidney disorder, to include cysts of the right and left kidneys, began during service or are otherwise linked to some incident of active duty, to include in-service exposure to any or a combination of the following chemical substances:

a.  liquid solvent
b.  dry cleaning solvent
c.  aliphatic naptha
d.  aromatic naptha
e.  methyl ethyl ketone
f.  aircraft corrosion preventive compound 1-2-3-4
g.  aircraft paint remover
h.  zinc chromate primer
i.  aircraft epoxypolymide primer
j.   aircraft thinners, aircraft paints
k.  alodine, liquid freon
l.  water emulsion cleaner
m.  chemicals in a fiberglass repair kit (including hardener)
n.  beryllium
o.  asbestos
p.  herbicides, to include Agent Orange

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a kidney disorder.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


